[sonusimage3.jpg]
 
[sonusnet.jpg]


Exhibit 10.4




May 1, 2015




PERSONAL AND CONFIDENTIAL


Peter Polizzi
By email

Dear Peter:


This letter summarizes the terms of your separation from employment with Sonus
Networks, Inc. (the “Company”). You and the Company agree as follows:
A.    Separation From Employment
1.    Employment Status. As agreed, your employment with the Company will
terminate effective May 1, 2015 (the “Separation Date”).
2.    Final Payments.  As of the Separation Date, payments of your salary will
cease and you will be entitled to severance as set forth in your executive
employment letter, dated June 13, 2013 (your “Agreement”); provided that the
payments reflected in paragraph 4(a)(i) of the Agreement will be made in a
single lump sum. In addition, the Company will pay you (i) all earned but unpaid
base salary up to and through the Separation Date, and (ii) all accrued but
unused vacation up to and through the Separation Date. The Company will also
reimburse you for all appropriately documented business expenses in accordance
with Company policy; provided that you submit all documentation of any such
expenses on or before the Separation Date.
3.    Benefits. In accordance with the Agreement, the Company will continue to
pay its share of medical, dental and vision premiums for you and your dependents
through May 31, 2016. As of the Separation Date, the following benefits will
cease to be effective: vacation accrual, sick and personal day accrual, 401k,
life and accidental death and dismemberment, flexible spending accounts and
short-term/long-term disability. You may consult with the Company’s Human
Resources Department if you are interested in continuing certain of these
benefits at your own expense.


4.    Stock Options and Restricted Shares. As stated in the Agreement, any stock
options granted to you by the Company to purchase shares of the Company’s common
stock that are unvested as of the Separation Date and that will vest during the
twelve (12) months following your termination will accelerate and immediately
vest and become exercisable upon termination, and your stock options that are or
become vested will remain outstanding and exercisable for the shorter of three
(3) years following the Separation Date or the original remaining life of the
options. Any shares of restricted stock granted to you by the Company that are
unvested as of the Separation Date and that will vest in during twelve (12)
months following your termination

[sonusfooterimagea01.jpg]

--------------------------------------------------------------------------------




will accelerate and immediately vest upon termination, any and all restrictions
on such restricted shares will be terminated, and any and all legends on such
restricted shares will be removed so that the restricted shares will be freely
marketable.


5.    Stock Transactions. As of the Separation Date, you will no longer be
obligated to comply with the Company’s quiet period restrictions regarding the
purchase or sale of the Company’s stock. Please understand, however, you remain
subject to all federal and state securities laws and that that it is a violation
of law to trade in Company stock if you possess material non-public information.


B.     General Release of Claims
1. Release.   In consideration of the severance pay above and other good and
valuable consideration, the receipt of which are hereby acknowledged, you hereby
agree to remise, release, and forever discharge the Company and its
subsidiaries, successors and assigns, and their respective past, present and
future officers, directors, shareholders, agents, legal representatives,
insurers, benefit plans, and employees (the “Released Parties”) from any and all
claims, losses, liabilities, obligations, and causes of action of every kind,
nature and character, known or unknown, that you may have, or have ever had,
against any of the Released Parties, arising out of, in any way connected with,
or relating to your employment with the Company, separation from employment with
the Company, or other status with the Company, including, but not limited to
(collectively the “Causes of Action”), (a) claims for compensation, salary,
wages, bonuses, commissions, vacation pay, expense reimbursement, benefits,
multiple damages, or attorneys fees conferred by or arising under any state,
federal or local law, including the M.G.L. c. 149, §§148 and 150 (also known as
the Massachusetts Wage Act); (b) claims for breach of contract, express or
implied; (c) claims for wrongful discharge, defamation, breach of privacy,
intentional infliction of emotional distress, or any other tort or personal
injury; (d) claim under common law; (e) claims relating to harassment,
discrimination, retaliation, and/or civil rights; and (f) claims arising under
any municipal, state or federal law, statute, regulation or ordinance, including
without limitation Title VII of the Civil Rights Act, the Equal Pay Act, 42
U.S.C. §1981, the Rehabilitation Act, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Massachusetts Fair Employment Practices Act, The New
Jersey Law Against Discrimination, the Massachusetts Equal Rights Law, Mass.
G.L. c. 151B, and similar provisions under the laws of the Commonwealth of
Massachusetts, and the state of New Jersey, all as amended. In addition, you
agree not to assist or otherwise cooperate with any third parties in the filing
or administration of any Cause of Action.


2. Waiver of Rights and Claims Under the Age Discrimination In Employment Act of
1967


This agreement is intended to comply with the Older Workers’ Benefit Protection
Act of 1990 (“OWBPA’) with regard to your waiver and release of rights and/or
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”). To that
end, you agree and acknowledge as follows:




--------------------------------------------------------------------------------






(a)
In consideration for the amounts described above, which you are not otherwise
entitled to receive, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Company to the extent such
rights and/or claims arose prior to the date this Agreement was executed.



(b)
You understand that rights or claims under the ADEA which may arise after the
date this Agreement is executed are not waived by you.



(c)
You have been advised to consult with or seek advice from an attorney of your
choosing before executing this Agreement.



(d)
You have twenty-one (21) days within which to consider the terms of this
Agreement and the decision to enter into this Agreement, and that such
twenty-one (21) day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Agreement.



(e)
You may revoke your acceptance of this Agreement in the seven (7) day period
following the date on which you sign the Agreement. Notice of revocation must be
in writing, and submitted to the Company within the seven (7) day revocation
period. This Agreement will not become effective or enforceable until the seven
(7) day revocation period has expired.



3. No Assignment. You represent that you have made no assignment, and will make
no assignment, of any claim, right of action or any right of any kinds
whatsoever, embodied in any of the claims released by you herein, and that no
other person or entity of any kind had or has any interest in any of the
respective claims, demands, obligations, actions, causes of action, debts,
liabilities, rights, contracts, damages, attorneys’ fees, costs, expenses or
losses released by you herein.
4. Full Resolution of Claims. You acknowledge that you desire the foregoing
release to be a full and complete resolution of any and all claims, complaints
or grievances you have, may have or ever had against the Company, whether known
or unknown, relating to your employment with and termination from the Company.
C.    Return of Company Property
On or before the Separation Date, you agree to return to the Company any and all
Company property, documents, materials and information that you created,
received, or used in the course of your employment, including but not limited to
laptop, keys, contact information, and badge (the “Company Materials”). You
further agree that you shall not retain any copies of the Company Materials,
whether in written or electronic form, and that if you discover any other
Company Materials in your possession after the Separation Date, you will
immediately return such materials to the Company.
D.    Post-Employment Obligations




--------------------------------------------------------------------------------




1.    Contractual Obligations. You confirm the existence and continued validity
of the Non-Competition and Confidentiality Agreement signed by you (the
“Confidentiality Agreement”), which you signed as a condition of your employment
with the Company.
2.    Cessation of Payments In Event of Breach. You understand and acknowledge
that, if the Company reasonably determines that you have failed to abide by your
obligations under this Section D, or any other provision of this Agreement or
the Confidentiality Agreement, the Company may immediately terminate all
severance and related benefits set forth above, in addition to, and not in lieu
of, seeking all other legal and equitable relief.
E.    Miscellaneous
1.    This Agreement shall be deemed to have been executed and delivered within
the Commonwealth of Massachusetts and the rights and obligations of the parties
to this Agreement shall be construed and enforced in accordance with and
governed by the laws of the Commonwealth of Massachusetts. The state or federal
courts in the Commonwealth of Massachusetts will have exclusive jurisdiction to
adjudicate any dispute arising under or relating in any way to this Agreement,
and the parties hereby submit to the jurisdiction and venue of any Massachusetts
court.
 
2.    This Agreement may be modified only by a written agreement signed by you
and an authorized Company representative.
3.    If one or more of the provisions contained in this Agreement is held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions will be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with applicable law.
4.    You agree that you have entered into this Agreement voluntarily and that
you have had the opportunity to review this Agreement with an independent lawyer
of your choosing. In entering into this Agreement, you are not relying on any
representation, promise, or inducement made by the Company or its attorneys with
the exception of those promises described in this document.
* * *
If you agree to the terms of this Agreement, please sign and date below and
return this Agreement to me. Because the Company cannot leave this offer of
severance open indefinitely, please note that this offer of severance will
expire and no longer be valid upon the earlier to occur of (i) your receipt of
written notice from the Company, which specifically withdraws this offer of
severance, or (ii) 5:00 p.m. (Eastern Standard Time) twenty-one (21) days after
the date that you receive the offer.






--------------------------------------------------------------------------------




 
Sincerely,
 
Sonus Networks, Inc.,
 
 
 
 
By:
/s/ Jeffrey M. Snider
 
Jeffrey M. Snider
 
Chief Administrative Officer





--------------------------------------------------------------------------------






YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, YOU DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY WITH THE
EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.


Accepted and agreed to:


/s/ Peter Polizzi
 
May 1, 2015
Peter Polizzi
 
Date





